      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 1 of 15



 1   QUARLES & BRADY LLP
     Firm State Bar No. 00443100
 2   Renaissance One, Two N. Central
     Phoenix, AZ 85004-2391, 602-229-5200
 3   Brian A. Howie (AZ No. 026021)
     Brian.Howie@quarles.com
 4   Lauren E. Stine (AZ No. 025086)
     Lauren.Stine@quarles.com
 5   Attorneys for Plaintiffs
 6   SHEPPARD, MULLIN, RICHTER &
     HAMPTON LLP                                       MAYER BROWN LLP
 7   2099 Pennsylvania Ave., NW, Ste. 100              71 S. Wacker Drive
     Washington, DC 20006, 201-747-1900                Chicago, IL 60606
 8   Thomas J. Dillickrath* (DC 483710)                312-782-0600
     TDillickrath@sheppardmullin.com                   Britt M. Miller* (IL 6256398)
 9   Jonathan R. DeFosse* (DC 482148)                  BMiller@mayerbrown.com
     jdefosse@sheppardmullin.com                       Michael A. Scodro* (IL 6243845)
10   Four Embarcadero Center, 17th Floor               MScodro@mayerbrown.com
     San Francisco, CA 94111, 415-434-9100             Brett E. Legner* (IL 6256268)
11   Molly C. Lorenzi* (CA 315147)                     BLegner@mayerbrown.com
     MLorenzi@sheppardmullin.com
12                                                     1999 K Street, NW
     GIBBS & BRUNS LLP                                 Washington, DC 20006
13   1100 Louisiana, Ste. 5300                         202-263-3000
     Houston, TX 77002, 713-650-8805                   Mark W. Ryan* (DC 359098)
14   Aundrea K. Gulley* (TX 24034468)                  mryan@mayerbrown.com
     agulley@gibbsbruns.com                            Attorneys for CDK Global, LLC
15   Brice A. Wilkinson* (TX 24075281)
     bwilkinson@gibbsbruns.com                          *Admitted Pro Hac Vice
16   Denise Drake* (TX 24092358)
     DDrake@gibbsbruns.com
17   Attorneys for The Reynolds and Reynolds Co.
18                                IN THE UNITED STATES DISTRICT COURT

19                                    FOR THE DISTRICT OF ARIZONA

20
     CDK Global, LLC, a limited liability            Case No.: 2:19-cv-04849-GMS
21   company, and The Reynolds and Reynolds
     Company, a corporation,                         PLAINTIFFS’ RESPONSE TO
22
                            Plaintiffs,              DEFENDANTS’ MOTION TO
23                                                   DISMISS FIRST AMENDED
              v.                                     COMPLAINT [ECF 126]
24
     Mark Brnovich, Attorney General of the
25   State of Arizona,
26                          Defendant.
27
28


     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 2 of 15



 1                                        INTRODUCTION
 2            On June 19, 2020, Plaintiffs filed their First Amended Complaint (the “FAC”), which
 3   plausibly alleges that (1) Plaintiffs have a protected speech interest in the information
 4   compiled in their computer systems because they exercise editorial discretion in creating
 5   and presenting those compilations; (2) the code Plaintiffs must draft to comply with the
 6   DMS Law contains expressive elements that are communicated to programmers and users;
 7   and (3) the DMS Law compels protected speech because it forces Plaintiffs to develop and
 8   publish standards (including expressive elements) for “open access integration” with their
 9   computer systems.
10            In response, Defendants first argue, in effect, that any amendment would be futile:
11   in their world, the DMS Law can never violate the First Amendment because the Law
12   “regulates conduct, not speech.” But this cannot be true given that the DMS Law requires
13   Plaintiffs to share and exchange information—in other words, engage in speech—with
14   third-party integrators. As such, regulating speech is a fundamental focus of the law, not
15   merely an “incidental” effect.
16            Defendants also attempt to end run and evade the allegations of the FAC by relying
17   on numerous disputed assertions of fact that cannot be resolved at this stage of the
18   proceedings. For example, Defendants argue that the DMS Law does not impact the
19   editorial discretion that Plaintiffs exercise in creating and presenting their compilations of
20   information. But the FAC alleges the opposite. Similarly, Defendants argue that code
21   drafted under the DMS Law does not include expressive elements that are communicated
22   to others. Again, the FAC alleges the opposite. Finally, Defendants ignore both the DMS
23   Law and the FAC in arguing that publishing standards for “open access integration” is
24   merely “incidental” to the Law. Of course, the DMS Law directly requires Plaintiffs to
25   develop and provide such standards. Merely gainsaying the allegations of a well-pleaded
26   complaint is not sufficient to meet the high bar for a motion to dismiss. Accordingly,
27   Defendants’ motion should be denied.
28

                                                   1
     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 3 of 15



 1                                          ARGUMENT
 2            The First Amendment guarantees freedom from government compulsion of private
 3   speech. “Mandating speech that a speaker would not otherwise make necessarily alters the
 4   content of the speech” and thus demands “exacting First Amendment scrutiny.” Riley v.
 5   Nat’l Fed’n of the Blind of N. Carolina, Inc., 487 U.S. 781, 795, 798 (1988). That is because,
 6   “[w]hen speech is compelled…additional damage is done. In that situation, individuals are
 7   coerced into betraying their convictions. Forcing free and independent individuals to
 8   endorse ideas they find objectionable is always demeaning[.]” Janus v. AFSCME, 138 S.
 9   Ct. 2448, 2464 (2018); see, e.g., Agency for Int’l Development v. Alliance for Open Society
10   Int’l, 133 S. Ct. 2321, 2327 (2013) (“[I]t is…a basic First Amendment principle that
11   ‘freedom of speech prohibits the government from telling people what they must say.’”);
12   Knox v. SEIU, 132 S. Ct. 2277, 2288 (2012) (“The government may not…compel the
13   endorsement of ideas that it approves.”).
14            Moreover, a content-based rule will fail unless government regulation of protected
15   speech promotes a “compelling interest” and the government “chooses the least restrictive
16   means to further the articulated interest.” Sable Commc'ns of Cal., Inc. v. F.C.C., 492 U.S.
17   115, 126 (1989). And even content-neutral regulations are unconstitutional unless they are
18   “narrowly tailored to serve a significant government interest” and “leave open ample
19   alternative channels for communication of the information.” Clark v. Community for
20   Creative Non-Violence, 468 U.S. 288, 293 (1984).
21            In the FAC, Plaintiffs have alleged facts plausibly showing that the DMS Law
22   violates the First Amendment by compelling speech in at least three ways: (1) by mandating
23   that Plaintiffs present compiled information to third-party integrators, see FAC ¶¶ 190-194;
24   (2) by forcing Plaintiffs to draft computer code, see FAC ¶¶ 195-198; and (3) by requiring
25   Plaintiffs to publish materials supporting “open integration,” see FAC ¶¶ 199-200. On a
26   motion to dismiss, the allegations of the FAC must be accepted as true and construed in the
27   light most favorable to Plaintiffs. E.g., Silvas v. E*Trade Mortgage Corp., 514 F.3d 1001,
28   1003-04 (9th Cir. 2008) (“All allegations of material fact are taken as true and construed in

                                                   2
     QB\170667.00001\64220579.3
         Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 4 of 15



 1   the light most favorable to the nonmoving party.”).
 2            Part I responds to Defendants’ theory that the DMS Law does not implicate speech
 3   at all. Part II responds to Defendants’ arguments with respect to each of those violations.
 4   I.       THE DMS LAW REGULATES SPEECH, NOT CONDUCT.
 5            Defendants argue that the DMS Law cannot violate the First Amendment regardless
 6   of the facts alleged in the FAC because the Law “regulates conduct, not speech.” Dkt. 126
 7   at 1; see also id. at 5-7.1 But Defendants’ argument is based on a false dichotomy—here,
 8   the DMS Law directly regulates both conduct and speech. As such, the cases that
 9   Defendants cite concerning “incidental” impact on speech are inapposite.
10            The DMS Law regulates speech because it requires Plaintiffs to communicate
11   information—“protected dealer data”—to third-party integrators. For example, Plaintiffs
12   must adopt “a standardized framework for the exchange, integration and sharing of data.”
13   A.R.S. § 28-4654.A(1) (emphasis added). Moreover, Plaintiffs must communicate
14   “protected dealer data” to “authorized integrators” using “open application programming
15   interfaces” or “a similar open access integration method.” Id., § 28-4654(2). And Plaintiffs
16   are prohibited from imposing any restrictions on “sharing protected dealer data.” Id., § 28-
17   4653.A(3)(a).
18            To be sure, certain aspects of the DMS Law could also be read to regulate “conduct,”
19   but a focus of the Law is on mandating the exchange and sharing of information between
20   DMS providers, dealers, and “authorized integrators.” And it is well-established that the
21   communication of information is speech protected by the First Amendment. See Village of
22   Schaumburg v. Citizens for a Better Environment, 444 U.S. 620, 632 (“communication of
23   information...[is] within the protection of the First Amendment”); Giebel v. Sylvester, 244
24   F.3d 1182, 1186-87 (9th Cir. 2001) (“words communicating information are ‘speech’ within
25   the meaning of the First Amendment, whether or not the words convey important ideas”);
26   Universal City Studios, Inc. v. Corley, 273 F.3d 429, 447 (2d Cir. 2001) (“it is the conveying
27
     1
28    Of course, Defendants’ interpretation would render moot the Court’s express permission
     for Plaintiffs to replead the First Amendment claim.
                                                   3
     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 5 of 15



 1   of information that renders instructions ‘speech’ for purposes of the First Amendment”).
 2            Defendants argue that “the regulation of data access is a regulation of conduct, not
 3   speech.” Dkt. 126 at 6. But labelling the DMS Law a “data access” regulation does not
 4   obscure its true nature. The Law compels Plaintiffs to allow third parties to access Plaintiffs’
 5   computer systems, and it also obligates Plaintiffs to communicate information to third-party
 6   integrators in connection with that access. Defendants’ own expert, Hoyt Kesterson, has
 7   acknowledged the communicative nature of these obligations. See, e.g., Dkt. 43-1, ¶ 13 (“In
 8   short, the API, as designed by the responder/DMS provider, sets the rules for the
 9   conversation between the responder and the requestor.”) (emphasis added). The speech
10   compelled here is not an “incidental” impact of the DMS Law; it is the law’s fundamental
11   goal.
12            Because the DMS Law is focused on compelling Plaintiffs to share information,
13   Defendants’ authority is inapposite. For example, Rumsfeld v. Forum for Academic &
14   Institutional Rights, Inc., 547 U.S. 47 (2006), concerned a law focused on regulating
15   conduct—i.e., requiring universities to provide military recruiters access to campus. Id. at
16   51. While universities may have needed to send “scheduling emails” announcing the
17   recruiter visits—e.g., “The U.S. Army recruiter will meet interested students in Room 123
18   at 11 a.m.”—these communications were “plainly incidental to the [law’s] regulation of
19   conduct.” Id. at 62. Such ministerial scheduling emails are not remotely comparable to the
20   requirements of the DMS Law that Plaintiffs communicate their data compilations, draft
21   new computer code, and develop and publish standards for “open access integration.”
22   Moreover, the universities had the option to stay completely silent simply by refusing to
23   provide recruiting assistance to any on-campus recruiter. Id. That is not an option here:
24   Plaintiffs may not refuse to provide the data to third parties upon request of the dealers—
25   that is the very gravamen of the DMS Law.
26            Defendants’ other cases are equally inapposite. For example, Defendants cite a few
27   out-of-context aphorisms from Sorrell v. IMS Health Inc., 564 U.S. 552 (2011), for the
28   unremarkable proposition that certain conduct is not protected by the First Amendment. But

                                                    4
     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 6 of 15



 1   the Court in Sorrell found that the challenged statute, which prohibited disclosure of certain
 2   pharmacy records for marketing purposes, did impose more than an incidental burden on
 3   speech, noting that “[w]hile the burdened speech results from an economic motive, so too
 4   does a great deal of vital expression.” Id. at 567 (emphasis added). Defendants also cite
 5   Justice O’Connor’s concurrence in Arcara v. Cloud Books, Inc., 478 U.S. 697, 708 (1986),
 6   which stated that a regulation targeted at shutting down places of illegal prostitution
 7   regulated “neither speech nor an incidental, nonexpressive effect of speech.” While quoting
 8   the Arcara concurrence may produce a nice soundbite, the case has nothing to do with the
 9   type of law at issue here. See also Airbnb, Inc. v. City & Cty. of San Francisco, 217 F. Supp.
10   3d 1066 (N.D. Cal. 2016) (upholding restriction on booking rentals for unregistered units
11   “directed at specific business transactions” that did not target expressive activity). These
12   cases—involving speech that was either unrelated to, or at best “incidental” to, regulated
13   conduct—are in stark contrast to a law whose central purpose is to compel Plaintiffs to share
14   information.
15            Finally, even assuming that the DMS Law did regulate some conduct, Defendants
16   fail to show that dismissal of the First Amendment claim would be justified. Indeed,
17   Defendants fail to acknowledge that even “incidental” speech is protected under the First
18   Amendment. See Rumsfeld, 547 U.S. at 48. As such, a law’s impact on “incidental” speech
19   must be “no greater than is essential” and promote “a substantial government interest.” Id.
20   at 67 (quoting United States v. Albertini, 472 U.S. 675, 689 (1985)). This is a fact-based
21   inquiry on which Defendants have the burden of proof, and is therefore not amenable to
22   resolution on a motion to dismiss. See Turner Broad. Sys. v. FCC, 512 U.S. 622, 664-65
23   (1994).
24   II.      DEFENDANTS’ SPECIFIC CHALLENGES TO THE ALLEGED FIRST
25            AMENDMENT VIOLATIONS ARE MERITLESS.
26            Plaintiffs have alleged that the DMS Law compels speech in violation of the First
27   Amendment in at least three ways. To prevail on the motion to dismiss, Defendants would
28   need to show that each of these theories fails. Defendants cannot make such a showing on

                                                   5
     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 7 of 15



 1   any of these theories.
 2            A.       The DMS Law Compels Speech to “Authorized Integrators.”
 3            The DMS Law violates the First Amendment because the Law compels Plaintiffs to
 4   present information that Plaintiffs have compiled to third-party integrators while
 5   simultaneously denying Plaintiffs the ability to exercise discretion over the content of those
 6   communications.
 7            It is well-established that “the presentation of an edited compilation of speech
 8   generated by other persons…falls squarely within the core of First Amendment security.”
 9   Hurley v. Irish-American Gay, Lesbian & Bisexual Grp. of Boston, Inc., 515 U.S. 557, 570
10   (1995); see also Ark. Ed. Television Comm’n v. Forbes, 523 U.S. 666, 674 (programming
11   decisions “constitute communicative acts” even where they “involved the compilation of
12   the speech of third parties”; a speaker “need not ‘generate, as an original matter, each item
13   featured in the communication’”).
14            Here, Plaintiffs have invested hundreds of millions of dollars in building dealer
15   management systems (“DMSs”). FAC, ¶¶ 38, 46. These DMSs creatively compile a vast
16   amount of information that Plaintiffs have selected, edited, organized, and curated. Id., ¶¶ 8,
17   41, 45. The content of Plaintiffs’ DMSs reflects the editorial decisions that Plaintiffs have
18   made in deciding what information should (and should not) be presented to system users.
19   Id., ¶¶ 190, 191. Defendants expressly alleged the creative and expressive nature of these
20   compilations in the FAC:
21                     190. The DMS Law abridges the freedom of speech by
                       compelling Plaintiffs to engage in an exchange of information
22                     with third parties, which information is itself protected speech
                       because it includes Plaintiffs’ expressive editorial discretion in
23                     the selection, organization, and presentation of information[.]
                       Plaintiffs have selected, compiled, and organized a significant
24                     amount of information in their DMSs. Plaintiffs exercise
                       editorial discretion in determining the information to include in
25                     their DMSs. Plaintiffs also exercise editorial discretion in
                       determining the information to exclude from their DMSs. The
26                     information is also formatted, sorted, and linked in accordance
                       with Plaintiffs’ respective, unique sets of business rules. The
27                     information in a DMS is not limited to data that a dealer enters
                       into the system. Rather, Plaintiffs have selected, and in some
28                     instances created, a wide variety of valuable information for

                                                       6
     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 8 of 15



 1                     their DMSs, including price guides, rebate, incentive, and
                       warranty information, and marketing tools. While such
 2                     information in a dealer’s DMS relates to the dealer’s business
                       operations, the dealer did not author, compile, or organize the
 3                     information and does not own that information.
 4   See also FAC, ¶¶ 8, 41, 45.
 5            Under A.R.S. § 28-4653, Plaintiffs are compelled to present their expressive
 6   compilations to third-party integrators. In particular, Plaintiffs must share “protected dealer
 7   data” with third parties authorized by Arizona dealers to receive such information.
 8   “Protected dealer data” is broadly defined in the DMS law to include all data that “relates
 9   to a dealer’s business operations.” A.R.S. § 28-4651(7)(c). Plaintiffs are expressly
10   prohibited from imposing “any…restriction” on the sharing of such data. See A.R.S. § 28-
11   4653.A(3)(a); see also id., § 28-4653.A(3)(b)(i) (prohibiting “[a]n unreasonable limitation
12   or condition on the scope or nature of the data that is shared with an authorized integrator”).
13   Additionally, Plaintiffs are compelled to present the “protected dealer data” to third parties
14   by “[a]dopt[ing] and mak[ing] available a standardized framework for the exchange,
15   integration and sharing of data.” A.R.S. § 28-4654.A(1); see also id., § 28-4654.A(2)
16   (compelling Plaintiffs to present the “protected dealer data” to third parties using
17   “application programming interfaces” or “similar open access integration method”).
18            In compelling Plaintiffs to present their compilations of information to third parties,
19   the DMS Law requires Defendants to engage in protected speech. Indeed, as noted above,
20   the Supreme Court has repeatedly recognized that presenting such compilations is speech
21   protected by the First Amendment. See Hurley, 515 U.S. at 570; Forbes, 523 U.S. at 674.
22            The DMS Law also violates the First Amendment because the Law compels
23   Plaintiffs to include information in presenting their compilations that Plaintiffs would
24   otherwise exclude. The FAC specifically alleges this compelled speech:
25                     191. Plaintiffs exercise editorial discretion in selecting and
                       presenting information to third parties that integrate with
26                     Plaintiffs’ DMSs. Indeed, Plaintiffs specially tailor the content
                       of their communications based on the target audience (i.e., the
27                     nature, identity, and needs of an integrator). Plaintiffs do not
                       communicate all information related to a dealer’s business
28                     operations to any integrator. Moreover, Plaintiffs have made the

                                                      7
     QB\170667.00001\64220579.3
      Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 9 of 15



 1                     decision to withhold certain types of information from all
                       integrators. For example, Plaintiffs will not communicate
 2                     certain OEM data to integrators, even when the OEM data is
                       otherwise related to a dealer’s business operations.
 3
                       192. The DMS law removes Plaintiffs’ ability to determine the
 4                     content of their communications with third party integrators.
                       Under the DMS law, Plaintiffs can be compelled to
 5                     communicate to “authorized integrators” all “protected dealer
                       data” defined extraordinarily broadly as effectively all the data
 6                     on the DMS, including “[p]ersonal, financial or other data
                       relating to a consumer,” “[m]otor vehicle diagnostic data,” as
 7                     well [as] all “[o]ther data that relates to a dealer’s business
                       operations in the dealer data system.” As such, the DMS Law
 8                     deprives Plaintiffs of the ability to exercise any degree of
                       editorial discretion in selecting and presenting information to
 9                     integrators. Moreover, the DMS law compels Plaintiffs to
                       convey information to integrators that Plaintiffs would
10                     otherwise exclude from such communications.
11                     193. The DMS Law also compels speech by removing Plaintiffs’
                       ability to refrain from disseminating protected speech that
12                     includes Plaintiffs’ expressive editorial discretion. The body of
                       information that the DMS Law compels Plaintiffs to share
13                     reflects Plaintiffs’ editorial discretion in selecting the
                       information to include and exclude. By compelling Plaintiffs to
14                     communicate all information related to a dealer’s business
                       operations to “authorized integrators,” the DMS Law requires
15                     Plaintiffs to share information reflecting Plaintiffs’ editorial
                       discretion in selecting and presenting that information.
16
17   Again, compelling Plaintiffs, against their editorial discretion, to include information in
18   their communications with third-party integrators violates the First Amendment. See
19   Hurley, 515 U.S. at 570; Forbes, 523 U.S. at 674.
20            Defendants offer no meaningful response. They first assert that the “organization”
21   of data does not implicate speech rights. Dkt. 126 at 7. But Defendants provide no support
22   for this assertion, which is directly contrary to the Supreme Court’s holdings in Hurley and
23   Forbes. See 515 U.S. at 570 (“the presentation of an edited compilation of speech generated
24   by other persons…falls squarely within the core of First Amendment security”); 523 U.S.
25   at 674 (“[a]lthough programming decisions often involve the compilation of the speech of
26   third parties, the decisions nonetheless constitute communicative acts”).
27            Defendants also argue that the DMS Law “imposes no limitations on Plaintiffs’
28   ‘selection, organization, [or] presentation’” of data. Dkt. 126 at 7-8. But this is directly

                                                      8
     QB\170667.00001\64220579.3
     Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 10 of 15



 1   contrary to the FAC, which alleges that the DMS Law compels Plaintiffs to include
 2   information in their data compilations that Plaintiffs would otherwise exercise editorial
 3   discretion to exclude. See FAC, ¶¶ 192, 193 (quoted above).
 4            Defendants further ignore the FAC in claiming that “Plaintiffs have not established
 5   that they have any First Amendment interest in the data they transmit to third parties.” Dkt.
 6   126 at 8. Plaintiffs have sufficiently alleged a First Amendment interest in their data
 7   compilations because Plaintiffs have exercised editorial discretion in the selection, editing,
 8   and organization of the data forming the compilations. FAC, ¶¶ 8, 41, 45, 190, 191.
 9   Moreover, Plaintiffs exercise editorial discretion in communicating the data compilations
10   to third-party integrators. Id., ¶¶ 191-193.
11            Finally, Defendants argue that requiring Plaintiffs to communicate their editorial
12   content to third-party integrators is akin to other “regulated” communications, such as proxy
13   statements or workplace threats. Dkt. 126 at 8. Defendants’ reliance on Ohralik v. Ohio
14   State Bar Ass’n, 436 U.S. 447 (1978), in support of this argument is misplaced. In rejecting
15   the notion that a lawyer’s direct, in-person solicitation of a prospective client is protected
16   by the First Amendment, Ohralik used the examples cited by Defendants to “illustrate[] that
17   the State does not lose its power to regulate commercial activity deemed harmful to the
18   public whenever speech is a component of that activity.” Id. at 456. Ohralik’s refusal to
19   extend First Amendment protection to speech incidental to illegal or harmful conduct—as
20   in Arcara—is inapposite here, where the DMS Law seeks to directly regulate Plaintiffs’
21   lawful exercise of editorial expression.
22            B.       The DMS Law Compels Plaintiffs to Draft Computer Code.
23            The DMS Law also violates the First Amendment by compelling Plaintiffs to write
24   computer code.
25            It is black-letter law that the expressive elements of computer code are speech
26   protected by the First Amendment. See, e.g., Corley, 273 F.3d at 449 (“we join the other
27   courts that have concluded that computer code, and computer programs constructed from
28   code, can merit First Amendment protection”); Junger v. Daley, 209 F.3d 481, 484 (6th Cir.

                                                    9
     QB\170667.00001\64220579.3
     Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 11 of 15



 1   2000) (“Because computer source code is an expressive means for the exchange of
 2   information and ideas about computer programming, we hold that it is protected by the First
 3   Amendment.”). This protection applies even though code also performs a function—i.e.,
 4   providing instructions to a computer. See, e.g., Corley, 273 F.3d at 447 (“the fact that a
 5   program has the capacity to direct the functioning of a computer does not mean that it lacks
 6   the additional capacity to convey information, and it is the conveying of information that
 7   renders instructions ‘speech’ for purposes of the First Amendment”).
 8            In dismissing the Complaint, the Court held that Plaintiffs had failed to allege that
 9   the computer code at issue in this case would include expressive elements. Plaintiffs
10   addressed the Court’s finding in the FAC, alleging the expressive nature of the code at issue
11   in this case. See FAC, ¶¶ 195-198:
12                     195. The DMS Law also abridges the freedom of speech by
                       compelling Plaintiffs to draft computer code. To comply with
13                     the DMS law, Plaintiffs must write computer code to interact
                       with “authorized integrators,” who will be the users of Plaintiffs’
14                     code under the DMS Law. For example, Plaintiffs must draft
                       code to receive and respond to requests from “authorized
15                     integrators,” who will exercise their mind or will in interacting
                       with that code by commanding it to communicate the
16                     information they choose to request. While such computer code
                       may have functional characteristics, it is also expressive.
17
                                                *      *      *
18
                       198. As in Aharonian, the code that Plaintiffs are compelled
19                     to write to comply with the DMS Law will be expressive.
                       Plaintiffs’ software developers must devise the format of the
20                     code and select [] the names, structure and other expressive
                       elements. As such, the code will express the creative choices
21                     that Plaintiffs’ software developers make in writing it.
                       Moreover, the code will communicate many of these expressive
22                     choices and other information about Plaintiffs’ computer
                       systems to those who would access Plaintiffs’ DMSs, as well as
23                     to other third-party programmers.
24   The DMS Law thus violates the First Amendment by compelling Plaintiffs to draft
25   expressive computer code. See FAC, ¶¶ 195-198.
26            Defendants offer little in response. Again disregarding the allegations in the FAC,
27   Defendants first simply argue that Plaintiffs’ code is not expressive. Dkt. 126 at 9. But this
28   assertion ignores the allegations of the FAC identifying the code’s expressive elements.

                                                      10
     QB\170667.00001\64220579.3
     Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 12 of 15



 1   FAC, ¶¶ 195-198. In light of these allegations, the expressive nature of the code is a factual
 2   issue that cannot be resolved at this stage of the proceeding. See Welsh v. Boy Scouts of
 3   Am., 742 F. Supp. 1413, 1431 (N.D. Ill. 1990) (“Whether an organization engages in
 4   expressive association is a question of fact, and questions of fact are not appropriately
 5   considered in connection with a motion to dismiss.”); Am. Ass’n of Disabilities v. Herrera,
 6   690 F. Supp. 2d 1183, 1215 (D.N.M. 2010) (“The Plaintiffs allege that the act of helping
 7   citizens to register to vote is, in itself, expressive conduct protected under the First
 8   Amendment. . . . Accepting all facts pled in the complaint as true and granting all reasonable
 9   inferences from the pleadings in favor of the Plaintiffs, . . . the Court finds that the Plaintiffs,
10   in their First Amended Complaint, have met both prongs of the expressive-conduct standard
11   and have, accordingly, stated a First-Amendment expressive-conduct claim.”).
12            Second, Defendants argue that the “code itself” is not “transmitted.” Dkt. 126 at 9.
13   There are at least two fundamental problems with this assertion. To start, Defendants’
14   argument is a factual one premised on statements outside the four corners of the FAC. See
15   id. And Defendants’ argument is contrary to the allegations of the FAC, which state that the
16   expressive elements of the code are communicated to both programmers and users of the
17   code: “Moreover, the code will communicate many of these expressive choices and other
18   information about Plaintiff’s computer systems to those who would access Plaintiffs’
19   DMSs, as well as to other third-party programmers.” FAC, ¶ 198. Nothing more is needed
20   to support a First Amendment claim. See, e.g., Corley, 273 F.3d at 446 (“The undisputed
21   evidence reveals that even pure object code can be, and often is, read and understood by
22   experienced programmers. And source code (in any of its various levels of complexity) can
23   be read by many more.”); id. at 448 (“A programmer reading a program learns information
24   about instructing a computer, and might use this information to improve personal
25   programming. Moreover, programmers communicating ideas to one another almost
26   inevitably communicate in code, much as musicians use notes); see also FAC, ¶ 198
27   (alleging expressive nature of code). Again, the well-pleaded allegations of the FAC must
28   be taken as true at this stage of the case. E.g., Silvas, 514 F.3d at 1003-04.

                                                     11
     QB\170667.00001\64220579.3
     Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 13 of 15



 1            C.       The DMS Law Compels Speech in Support of “Open Integration.”
 2            Finally, the DMS Law violates the First Amendment because it compels Plaintiffs to
 3   engage in speech to support the concept of the “open integration” of dealer management
 4   systems. In particular, under A.R.S. § 28-4654.A(1), Plaintiffs are required to “make
 5   available”—i.e., publish—“a standardized framework for the exchange, integration and
 6   sharing of data from dealer data systems.” Moreover, Plaintiffs are required to “provide”—
 7   i.e., publish—“open application programming interfaces” or “a similar open access
 8   integration method.” Id., § 28-4654.A(2). The FAC alleges in detailed, non-summary
 9   fashion that the speech compelled by these provisions is expressive:
10                     199. . . . To provide a standardize[d] framework for “open”
                       integration as required under the DMS law, Plaintiffs are
11                     necessarily compelled to write and publish interface
                       specifications and associated documentation that define and
12                     describe the framework. As with computer code, these
                       specifications are expressive—they communicate both the
13                     creative choices of the authors of the specifications and
                       information about Plaintiffs’ computer systems. For example,
14                     these specifications will necessarily provide explanations and
                       details about how “authorized integrators” can use that
15                     framework to achieve “open” integration, including but not
                       limited to the types of information available, the formatting of
16                     that information, the types of requests and responses that both
                       the integrator and Reynolds will provide through the interfaces,
17                     and the meanings associated with each of those requests and
                       responses. These specifications are speech protected under the
18                     First Amendment. Compelling Plaintiffs to create and publish
                       the specifications violates the First Amendment.
19
20   Compelling Plaintiffs to devise and publish standards to allow “open” integration violates
21   Plaintiffs’ First Amendment rights. See, e.g., Corley, 273 F.3d at 446-47 (noting that First
22   Amendment protection has been applied to “technical scientific information,” “scientific
23   research,” and “the publication of instructions”); see also id. (“Even dry information, devoid
24   of advocacy, political relevance, or artistic expressing, has been accorded First Amendment
25   protection.”).
26            Defendants’ response is to dismiss these requirements as merely “incidental” to the
27   DMS Law. Id. at 10 (“To the extent Plaintiffs must develop documentation for outside
28   parties to use that standardized framework, that speech is incidental to the conduct being

                                                     12
     QB\170667.00001\64220579.3
     Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 14 of 15



 1   regulated and does not give rise to any First Amendment protection.”). But as paragraph 199
 2   of the FAC makes clear, Plaintiffs plead that these are direct requirements (not incidental
 3   consequences) of the DMS law that compel Plaintiffs to speak.
 4            Even worse, these speech regulations are content-based, compelling Plaintiffs to
 5   engage in speech in support of Defendants’ “open access” position. See FAC ¶ 200.
 6   Defendants argue that the Court can ignore the content-based character of these regulations
 7   because Plaintiffs could separately speak out against the standards that they have been
 8   forced to publish. See Dkt. 126 at 6 n.1 (“[Plaintiffs] remain free to engage in any speech
 9   about the Dealer Law, including criticizing the Law or seeking its repeal.”). But the ability
10   to engage in counter-speech does not cure the initial constitutional violation of compelled
11   speech. See Frudden v. Pilling, 742 F.3d 1199, 1205-06 (9th Cir. 2014) (“[W]hether the
12   RGES students had any alternative means to disclaim the school motto is not significant.
13   Illustratively, in Wooley, the plaintiffs could have ‘placed on their bumper a conspicuous
14   bumper sticker explaining in no uncertain terms that they do not profess the motto ‘Live
15   Free or Die’ and that they violently disagree with the connotations of that motto.”).
16                                         CONCLUSION
17            For the foregoing reasons, the Court should deny Plaintiff’s motion to dismiss the
18   Fourth Claim for Relief of the FAC.
19            RESPECTFULLY SUBMITTED this 3rd day of August, 2020.
20
                                                    QUARLES & BRADY LLP
21                                                  Renaissance One
                                                    Two North Central Avenue
22                                                  Phoenix, AZ 85004-2391

23
24                                                  By:/s/ Brian A. Howie
                                                        Brian A. Howie
25                                                      Lauren Elliott Stine

26                                                  Attorneys for Plaintiffs

27
28

                                                  13
     QB\170667.00001\64220579.3
     Case 2:19-cv-04849-GMS Document 132 Filed 08/03/20 Page 15 of 15



 1                                         SHEPPARD, MULLIN, RICHTER &
                                           HAMPTON LLP
 2                                         2099 Pennsylvania Ave., NW, Ste. 100
                                           Washington, DC 20006, 201-747-1900
 3                                         Thomas J. Dillickrath* (DC 483710)
                                           TDillickrath@sheppardmullin.com
 4                                         Jonathan R. DeFosse* (DC 482148)
                                           jdefosse@sheppardmullin.com
 5
                                           Four Embarcadero Center, 17th Floor
 6                                         San Francisco, CA 94111, 415-434-9100
                                           Molly C. Lorenzi* (CA 315147)
 7                                         MLorenzi@sheppardmullin.com
 8                                         GIBBS & BRUNS LLP
                                           1100 Louisiana, Ste. 5300
 9                                         Houston, TX 77002, 713-650-8805
                                           Aundrea K. Gulley* (TX 24034468)
10                                         agulley@gibbsbruns.com
                                           Brice A. Wilkinson* (TX 24075281)
11                                         bwilkinson@gibbsbruns.com
                                           Denise Drake* (TX 24092358)
12                                         ddrake@gibbsbruns.com
13                                         Attorneys for The Reynolds and Reynolds
                                           Company
14
                                           MAYER BROWN LLP
15                                         71 S. Wacker Drive
                                           Chicago, IL 60606
16                                         312-782-0600
                                           Britt M. Miller* (IL 6256398)
17                                         bmiller@mayerbrown.com
                                           Michael A. Scodro* (IL 6243845)
18                                         mscodro@mayerbrown.com
                                           Brett E. Legner* (IL 6256268)
19                                         blegner@mayerbrown.com
20                                         1999 K Street, NW
                                           Washington, DC 20006
21                                         202-263-3000
                                           Mark W. Ryan* (DC 359098)
22                                         mryan@mayerbrown.com
23                                         Attorneys for CDK Global, LLC
24                                         *Admitted Pro Hac Vice
25
26
27
28

                                         14
     QB\170667.00001\64220579.3
